Case: 6:17-cv-00084-REW-HAI Doc #: 196-11 Filed: 07/09/19 Page: 1 of 3 - Page ID#:
                                     6790


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION



 AMANDA HOSKINS and JONATHAN             )
 TAYLOR,                                 )
                                         )       Case No. 17-CV-84
           Plaintiffs,                   )
                                         )       Hon. ROBERT E. WEIR
           v.                            )
                                         )       Mag. HANLY A. INGRAM
 KNOX COUNTY, ET AL.,                    )
                                         )       JURY TRIAL DEMANDED
           Defendants.




                             EXHIBIT 11
      Case: 6:17-cv-00084-REW-HAI Doc #: 196-11 Filed: 07/09/19 Page: 2 of 3 - Page ID#:
                     Central L C)atory Branch 6791
                                                LABORATORY#: (_) 2-C-04976 REPORT#: 2
                                                           AGENCY:               Kentucky State Police Post 1 O
                                                           COUNTY:               Knox




      0
                         100 Sower Blvd. Suite 102         AGENCY CASE#:         10-10-1058
                         Frankfort, KY 40601               CASE OFFICER:         J. York
0                        Telephone#: (502) 564-5230
                         Fax#: (502) 564-4821
                                                           RE:                   Catherine Mills - [V]
                                                                                 Amanda Hoskins - [S]
                                                                                 William Lester - [S]
                                                                                 Jonathan Taylor - [S]



                                REPORT OF FORENSIC LABORATORY EXAMINATION

    MATERIAL SUBMITTED: (AGENCY EXHIBIT NUMBER IN PARENTHESES)

    Item        1 Dl#(lA):    Buccal standard from Amanda Hoskins
    Item        2 D1#(2A):    Buccal standard from William Lester
    Item               3.1:   Swabs from plastic
    Item          5 01#(8):   Right hand fingernail clippings from Catherine Mills
    Item          6 01#(9):   Left hand fingernail clippings from Catherine Mills
    Item        7 D1#(10):    Blood standard from Catherine Mills
    Item        8 D1#(11):    Head hair standard from Catherine Mills
    Item        9 D1#(3A):    Buccal standard from Jonathan Taylor

    EXAMINATION REQUESTED:

    Deoxyribonucleic Acid (DNA) Analysis

0   RESULTS AND CONCLUSIONS:

    Item 5 contains hair.

    Human DNA was extracted from Items 1, 2, 3.1, 5.1 (swabs from right hand fingernail clippings), 61 (swabs
    from left hand fingernail clippings), 7 and 9, Polymerase Chain Reaction (PCR) analysis was conducted at the
    polymorphic Short Tandem Repeat (STR) loci D8S1179, D21S11 , D7S820, CSFlPO, D3S1358, THOl ,
    D13S317, D16S539, D2S1338. D19S433, vWA, TPOX, DISSSI , D5S818, and FGA along with the gender
    specific locus, amelogenin. The results are as follows:

    The female DNA profile from Item 3.1 matches Catherine Mills at all loci. The estimated frequency of this
    profile is one person in 370 quintillion based on the relevant United States populations. This profile does not
    match Amanda Hoskins, William Lester or Jonathan Taylor.

    The female DNA profile from Items 5.1 and 6.1 is consistent with Catherine Mills. This profile does not match
    Amanda Hoskins, William Lester or Jonathan Taylor.

    No DNA profiles were entered into the Combined DNA Index System (CODIS).

    No further analysis was conducted.



0                                                                     SABRINA CHRISTIAN ~
    Bice.dot Version 00                                                                     KSP 000385
    EFFECTIVE DATE 06/08/2011                                                                          Page 1 of 2
    Authority: KSP Laboratory System Director
      Case: 6:17-cv-00084-REW-HAI Doc #: 196-11 Filed: 07/09/19 Page: 3 of 3 - Page ID#:
                                           6792
                                     0                                         LQ   alory # l 2-C-0.J976
                                                                               Report# 2
                                                                               Agency Case # 10-10-1058


0

     Date of Completion: February 05, 2013




                                                               Sabrina Christian
                                                               Forensic Scientist Specialist II

    Unless otherwise noted in the report, this evidence is available for release.




0




0                                                                        SABRINA CHRISTIAN ~
    Bioc.dot Version 00
                                                                                                  KSP 000386
    EFFECTIVE DATE 06/08/2011                                                                              Page 2 of 2
    Authority: KSP Laboratory System Director
